Exhibit 12.1 HOST HOTELS& RESORTS, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in millions, except ratio amounts) Quarter ended March 31, Income from continuing operations before income taxes $ $ 90 Add (deduct): Fixed charges 47 57 Capitalized interest (1 ) (1 ) Amortization of capitalized interest 2 2 Equity in earnings related to equity method investees (2 ) (3 ) Distributions from equity investments 12 4 Adjusted earnings $ $ Fixed charges: Interest on indebtedness and amortization of deferred financing costs $ 39 $ 49 Capitalized interest 1 1 Portion of rents representative of the interest factor 7 7 Total fixed charges $ 47 $ 57 Ratio of earnings to fixed charges
